DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/28/2022 with respect to the previously presented obviousness rejections of claim 1 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Application Publication Number 2016/0079410 A1 to Yasumoto et al., teaches a nitride semiconductor device (e.g. FIG. 12), comprising:
a substrate (150, ¶ [0105]) having a first main surface (upwards) and a second main surface (downwards) which face in opposite directions;
a first nitride semiconductor layer (n-type GaN layer 131, ¶ [0105]) of a first conductivity type (n-type) provided above the first main surface;
a second nitride semiconductor layer (p-type GaN layer 132, ¶ [0105]) of a second conductivity type (p-type) provided above the first nitride semiconductor layer (131), the second conductivity type being different from the first conductivity type;
a first opening (in direction of current flow 136) which penetrates through the second nitride semiconductor layer (132) to the first nitride semiconductor layer (131);
an electron transport layer (re-growth GaN 134, ¶ [0105]) and 
an electron supply layer (re-growth AlGaN 135, ¶ [0105]) provided, in that order from a side on which the substrate is located, above the second nitride semiconductor layer (132) and on an inner surface of the first opening;
a gate electrode (140, ¶ [0105]) provided above the electron supply layer and covering the first opening;
a second opening (opening filled with source 110/111, ¶ [0105]) at a position distanced from the gate electrode (140), the second opening penetrating through the electron supply layer (135) and the electron transport layer (134) to the second nitride semiconductor layer (132);
a source electrode (110, ¶ [0105]) provided in the second opening and connected to the second nitride semiconductor layer;
a drain electrode (120, ¶ [0105],[0107]) provided on a second main surface-side of the substrate, as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2018/0026099 A1 to Miyamoto et al. teaches (e.g. FIG. 1,FIG. 17,FIG. 25) a third opening (VIA) at an outermost edge part in a plan view (e.g. FIG. 11 or FIG. 25), the third opening penetrating through an electron supply layer (5S, ¶ [0076]) and an electron transport layer (4S, ¶ [0075]) and into a second nitride semiconductor layer (2S p-type, ¶ [0073]), and a potential fixing electrode (voltage clamp 4E, ¶ [0082],[0083]) in the third opening, the potential fixing electrode being connected to the second nitride semiconductor layer (2S) and in contact with neither the electron transport layer (4S) nor the electron supply layer (5S, due to isolation ISO, ¶ [0078]), as discussed previously, or similarly U.S. Patent Application Publication Number 2017/0250274 A1 to Nakayama et al. teaches (e.g. FIG. 1) a third opening (filled with ISO and VIA) at an outermost edge part in a plan view of the substrate (e.g. FIG. 5), the third opening penetrating through an electron supply layer (barrier BA, ¶ [0070]) and an electron transport layer (channel CH, ¶ [0070]) to a second nitride semiconductor (CDn, ¶ [0068],[0069]), and a potential fixing electrode (VIA, ¶ [0080],[0081]) provided in the third opening, the potential fixing electrode being connected (as pictured) to the second nitride semiconductor layer (CDn) and in contact with neither the electron transport layer (CH) nor the electron supply layer (BA), as discussed previously.
However, prior art fails to reasonably teach or suggest combining a third opening at an outermost edge part in a plan view of the substrate, the third opening penetrating through the electron supply layer and the electron transport layer to the second nitride semiconductor layer; and a potential fixing electrode provided in the third opening, the potential fixing electrode being connected to the second nitride semiconductor layer and in contact with neither the electron transport layer nor the electron supply layer, together with all of the limitations of claim 1 as claimed.
Claims 2-8 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891